UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 September 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Registrant, Address of I.R.S. Employer Principal Executive Offices Identification State of Commission File Number and Telephone Number Number Incorporation 1-08788 NV ENERGY, INC. 88-0198358 Nevada 6226 West Sahara Avenue Las Vegas, Nevada89146 (702) 402-5000 2-28348 NEVADA POWER COMPANY d/b/a 88-0420104 Nevada NV ENERGY 6226 West Sahara Avenue Las Vegas, Nevada 89146 (702) 402-5000 0-00508 SIERRA PACIFIC POWER COMPANY d/b/a 88-0044418 Nevada NV ENERGY P.O. Box 10100 (6100 Neil Road) Reno, Nevada 89520-0400 (89511) (775) 834-4011 Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ Noo (Response applicable to all registrants) Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesþ Noo(Response applicable to all registrants) Indicate by check mark whether any registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer","accelerated filer", "non-accelerated filer" and "smaller reporting company"in Rule 12b-2 of the Exchange Act. NV Energy, Inc.: Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting companyo Nevada Power Company: Large accelerated filer o Accelerated filer o Non-accelerated filer þ Smaller reporting companyo Sierra Pacific Power Company: Large accelerated filer o Accelerated filer o Non-accelerated filer þ Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo þ (Response applicable to all registrants) Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of the latest practicable date. Class Outstanding at November 1, 2011 Common Stock, $1.00 par value of NV Energy, Inc. 235,999,750 Shares NV Energy, Inc. is the sole holder of the 1,000 shares of outstanding Common Stock, $1.00 stated value, of Nevada Power Company. NV Energy, Inc. is the sole holder of the 1,000 shares of outstanding Common Stock, $3.75 stated value, of Sierra Pacific Power Company. This combined Quarterly Report on Form 10-Q is separately filed by NV Energy, Inc., Nevada Power Company and Sierra Pacific Power Company.Information contained in this document relating to Nevada Power Company is filed by NV Energy, Inc. and separately by Nevada Power Company on its own behalf.Nevada Power Company makes no representation as to information relating to NV Energy, Inc. or its subsidiaries, except as it may relate to Nevada Power Company.Information contained in this document relating to Sierra Pacific Power Company is filed by NV Energy, Inc. and separately by Sierra Pacific Power Company on its own behalf.Sierra Pacific Power Company makes no representation as to information relating to NV Energy, Inc. or its subsidiaries, except as it may relate to Sierra Pacific Power Company. 1 Table of Contents NV ENERGY, INC. NEVADA POWER COMPANY SIERRA PACIFIC POWER COMPANY QUARTERLY REPORTS ON FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2011 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Acronyms & Terms 3 ITEM 1. Financial Statements NV Energy, Inc. Consolidated Income Statements– Three and Nine Months Ended September 30, 2011 and 2010 5 Consolidated Balance Sheet – September 30, 2011 and December 31, 2010 6 Consolidated Statements of Cash Flows -Nine Months Ended September 30, 2011 and 2010 8 Consolidated Statements of Shareholders’ Equity -Nine Months Ended September 30, 2011 and 2010 9 Nevada Power Company Consolidated Income Statements– Three and Nine Months Ended September 30, 2011 and 2010 10 Consolidated Balance Sheet – September 30, 2011 and December 31, 2010 11 Consolidated Statements of Cash Flows -Nine Months Ended September 30, 2011and 2010 13 Consolidated Statements of Shareholder’s Equity -Nine Months Ended September 30, 2011 and 2010 14 Sierra Pacific Power Company Consolidated Income Statements – Three and Nine Months Ended September 30, 2011 and 2010 15 Consolidated Balance Sheet – September 30, 2011 and December 31, 2010 16 Consolidated Statements of Cash Flows -Nine Months Ended September 30, 2011 and 2010 18 Consolidated Statements of Shareholder’s Equity -Nine Months Ended September 30, 2011 and 2010 19 Condensed Notes to Financial Statements Note 1.Summary of Significant Accounting Policies 20 Note 2.Segment Information 21 Note 3.Regulatory Actions 23 Note 4.Long-Term Debt 27 Note 5.Fair Value of Financial Instruments 28 Note 6.Derivatives and Hedging Activities 28 Note 7.Retirement Plan and Post-Retirement Benefits 30 Note 8.Commitments and Contingencies 32 Note 9.Earnings per Share (NVE) 35 Note 10.Assets Held for Sale 35 Note 11.Dividends 36 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 37 NV Energy, Inc. 43 Nevada Power Company 48 Sierra Pacific Power Company 56 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 66 ITEM 4. Controls and Procedures 66 PART II – OTHER INFORMATION ITEM1. Legal Proceedings 67 ITEM1A. Risk Factors 67 ITEM2. Unregistered Sales of Equity Securities and Use of Proceeds 67 ITEM3. Defaults Upon Senior Securities 67 ITEM5. Other Information 67 ITEM6. Exhibits 68 Signature Page and Certifications 70 2 Table of Contents ACRONYMS AND TERMS (The following common acronyms and terms are found in multiple locations within the document) Acronym/Term Meaning 2010 Form 10-K NVE’s, NPC’s and SPPC’s Annual Report on Form 10-K for the year ended December 31, 2010 AFUDC-debt Allowance for Borrowed Funds Used During Construction AFUDC-equity Allowance for Equity Funds Used During Construction BOD Board of Directors BTER Base Tariff Energy Rate BTGR Base Tariff General Rate CAISO California Independent System Operator Corporation CalPeco California Pacific Electric Company CALPX California Power Exchange CWIP Construction Work-in-Progress d/b/a Doing business as DEAA Deferred Energy Accounting Adjustment DSM Demand Side Management Dth Decatherm EEC Ely Energy Center EEIR Energy Efficiency Implementation Rate EEPR Energy Efficiency Program Rate EPA Environmental Protection Agency EPS Earnings per Share EWAM Enterprise Work Asset Management System FASB Financial Accounting Standards Board FASC FASB Accounting Standards Codification FERC Federal Energy Regulatory Commission Fitch Fitch Ratings, Ltd. Fort Churchill 226 megawatt nominally rated Fort Churchill Generating Station GAAP Generally Accepted Accounting Principles in the United States GBT Great Basin Transmission, LLC, a wholly owned subsidiary of Texas Nevada Transmission, LLC GBT-South Great Basin Transmission South, LLC, a wholly owned subsidiary of GBT GRC General Rate Case Harry Allen Generating Station 142 megawatt nominally rated Harry Allen Generating Station Higgins Generating Station 598 megawatt nominally rated Walter M. Higgins, III Generating Station Independence Lake 2,325 acres of forestland in the Sierra Nevada Mountains purchased from NV Energy, Inc. by The Nature Conservancy IRP Integrated Resource Plan kV Kilovolt kWh Kilowatt hour Legislature Nevada State Legislature Lenzie Generating Station 1,102 megawatt nominally rated Chuck Lenzie Generating Station MMBtu Million British Thermal Units Mohave Generating Station 1,580 megawatt nominally rated Mohave Generating Station Moody’s Moody’s Investors Services, Inc. MW Megawatt MWh Megawatt hour Navajo Generating Station 255 megawatt nominally rated Navajo Generating Station NEICO Nevada Electric Investment Company NERC North American Electric Reliability Corporation Ninth Circuit United States Court of Appeals for the Ninth Circuit NPC Nevada Power Company d/b/a NV Energy NPC Credit Agreement $600 million Revolving Credit Facility entered into in April 2010 between NPC and Wells Fargo, N.A., as administrative agent for the lenders a party thereto. NPC’s Indenture NPC’s General and Refunding Mortgage Indenture dated as of May 1, 2001, between NPC and the Bank of New York Mellon Trust Company, N.A., as Trustee NRSRO Nationally Recognized Statistical Rating Organization NVE NV Energy, Inc. NV Energize A smart grid infrastructure that is expected to enable the widespread use of smart meters that will provide customers the ability to more directly manage their energy usage ON Line 250 mile 500 kV transmission line connecting NVE’s northern and southern service territories PEC Portfolio Energy Credit Portfolio Standard Nevada Renewable Energy Portfolio Standard PPA Purchased Power Agreement PUCN Public Utilities Commission of Nevada Reid Gardner Generating Station 325 megawatt nominally rated Reid Gardner Generating Station REPR Renewable Energy Program Rate ROE Return on Equity ROR Rate of Return S&P Standard & Poor’s Salt River Salt River Project SEC United States Securities and Exchange Commission Silverhawk Generating Station 395 megawatt nominally rated Silverhawk Generating Station 3 Table of Contents SNWA Southern Nevada Water Authority SPPC Sierra Pacific Power Company d/b/a NV Energy SPPC Credit Agreement $250 million Revolving Credit Facility entered into in April 2010 between SPPC and Bank of America, N.A., as administrative agent for the lenders a party thereto SPPC’s Indenture SPPC’s General and Refunding Mortgage Indenture, dated as of May 1, 2001, between SPPC and the Bank of New York Mellon Trust Company, N.A., as Trustee Term Loan $195 millionloan agreement entered into on October 7, 2011 between NVE and JPMorgan Chase Bank, N.A., as administrative agent for the lenders a party thereto TMWA Truckee Meadows Water Authority Tracy Generating Station 541 megawatt nominally rated Frank A. Tracy Generating Station TRED Temporary Renewable Energy Development TUA Transmission Use and Capacity Exchange Agreement with GBT-South U.S. United States of America Utilities Nevada Power Company and Sierra Pacific Power Company Valmy Generating Station 261 megawatt nominally rated Valmy Generating Station VIE Variable Interest Entity WSPP Western Systems Power Pool 4 Table of Contents NV ENERGY, INC. CONSOLIDATED INCOME STATEMENTS (Dollars in Thousands, Except Per Share Amounts) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, OPERATING REVENUES $ OPERATING EXPENSES: Fuel for power generation Purchased power Gas purchased for resale Deferred energy ) ) Other operating expenses Maintenance Depreciation and amortization Taxes other than income Total Operating Expenses OPERATING INCOME OTHER INCOME (EXPENSE): Interest expense (net of AFUDC-debt: $1,326, $6,485, $10,371 and $17,349) Interest expense on regulatory items ) AFUDC-equity Other income Other expense ) Total Other Income (Expense) Income Before Income Tax Expense Income tax expense NET INCOME $ Amount per share basic and diluted - (Note 9) Net income per share - basic $ Net income per share - diluted $ Weighted Average Shares of Common Stock Outstanding - basic Weighted Average Shares of Common Stock Outstanding - diluted Dividends Declared Per Share of Common Stock $ The accompanying notes are an integral part of the financial statements. 5 Table of Contents NV ENERGY, INC. CONSOLIDATED BALANCE SHEETS (Dollars in Thousands, Except Shares) (Unaudited) September 30, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable less allowance for uncollectible accounts: 2011 - $31,297; 2010 - $28,684 Materials, supplies and fuel, at average cost Risk management assets (Note 6) 64 Current income taxes receivable 82 82 Deferred income taxes Other current assets Total Current Assets Utility Property: Plant in service Construction work-in-progress Total Less accumulated provision for depreciation Total Utility Property, Net Investments and other property, net Deferred Charges and Other Assets: Deferred energy (Note 3) Regulatory assets Regulatory asset for pension plans Other deferred charges and assets Total Deferred Charges and Other Assets Assets Held for Sale (Note 10) - TOTAL ASSETS $ $ (Continued) 6 Table of Contents NV ENERGY, INC. CONSOLIDATED BALANCE SHEETS (Dollars in Thousands, Except Shares) (Unaudited) September 30, December 31, LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Current maturities of long-term debt (Note 4) $ $ Accounts payable Accrued expenses Risk management liabilities (Note 6) Deferred energy (Note 3) Other current liabilities Total Current Liabilities Long-term debt (Note 4) Commitments and Contingencies (Note 8) Deferred Credits and Other Liabilities: Deferred income taxes Deferred investment tax credit Accrued retirement benefits Risk management liabilities (Note 6) - Regulatory liabilities Other deferred credits and liabilities Total Deferred Credits and Other Liabilities Liabilities Held for Sale (Note 10) - Shareholders' Equity: Common stock, $1.00 par value; 350 million shares authorized; 235,999,749 and 235,322,553 issued and outstanding for 2011and 2010 Other paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total Shareholders' Equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ The accompanying notes are an integral part of the financial statements. (Concluded) 7 Table of Contents NV ENERGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in Thousands) (Unaudited) For the Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net Income $ $ Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization Deferred taxes and deferred investment tax credit AFUDC-equity ) ) Deferred energy ) Gain on sale of asset - ) Amortization of other regulatory assets Deferred rate increase ) Other, net Changes in certain assets and liabilities: Accounts receivable ) ) Materials, supplies and fuel ) Other current assets ) Accounts payable Accrued retirement benefits ) Other current liabilities ) ) Risk management assets and liabilities Other deferred assets ) ) Other regulatory assets ) ) Other deferred liabilities ) ) Net Cash from Operating Activities CASH FLOWS USED BY INVESTING ACTIVITIES: Additions to utility plant (excluding AFUDC-equity) ) ) Proceeds from sale of asset Customer advances for construction ) ) Contributions in aid of construction Investments and other property - net ) Net Cash used by Investing Activities ) ) CASH FLOWS FROM (USED BY) FINANCING ACTIVITIES: Proceeds from issuance of long-term debt Retirement of long-term debt ) ) Settlement of interest rate lock ) - Sale of common stock Dividends paid ) ) Net Cash from (used by) Financing Activities ) Net Increase in Cash and Cash Equivalents Beginning Balance in Cash and Cash Equivalents Ending Balance in Cash and Cash Equivalents $ $ Supplemental Disclosures of Cash Flow Information: Cash paid during period for: Interest $ $ Income taxes $
